MEMORANDUM **
Gordon Pekrul appeals pro se from the district court’s judgment dismissing his action for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review a dismissal for failure to state a claim de novo, Cholla Ready Mix, Inc. v. Civish, 382 F.3d 969, 973 (9th Cir.2004), and we affirm.
Pekrul provided no authority to support his theory that a private individual has a constitutional right to appear before a grand jury absent approval of the federal prosecutor’s office. Cf. Charge to Grand Jury, 30 F.Cas. 992, 994 (C.C.Cal.1872) (No. 18,255) (instructing grand jurors not to allow private individuals to present accusations). Nor did Pekrul point to a statutory or common law source for the claimed right. Therefore the district court did not err when it dismissed his action for failure to state a claim.
Pekrul’s contention that he has a right to the district court’s reason for its decision is incorrect. Under Fed.R.Civ.P. 52(a), “[findings of fact and conclusions of law are unnecessary on decisions of motions under Rule 12.” See Barton v. U.S. Dist. Court for Cent. Dist. of Cal., 410 F.3d 1104, 1109 (9th Cir.2005) (affirming Fed. R.Civ.P. 52(a) requirements).
Pekrul’s remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3. We deny Pekrul’s request for publication.